Citation Nr: 0008123	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a jeep accident, including multiple joint 
injuries, situational stress with anxiety, and headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Waco Regional Office (RO).  


FINDINGS OF FACT

1.  By April 1989 rating decision, the RO denied service 
connection for residuals of a jeep accident; no appeal was 
perfected within one year following notice to the veteran in 
April 1989.

2.  Evidence received since the last final April 1989 rating 
decision is either cumulative or does not bear upon the 
specific matter under consideration, and thus does not 
provide a new factual basis on which to reopen the veteran's 
claim of service connection for residuals of a jeep accident.  


CONCLUSIONS OF LAW

1.  The April 1989 rating decision which denied service 
connection for residuals of a jeep accident is final.  38 
U.S.C. 4004(c) (1988) (currently 38 U.S.C.A. § 7105(c) (West 
1991)); 38 C.F.R. 19.192 (1989) (currently 38 C.F.R. § 
10.1103 (1999)).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
residuals of a jeep accident.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical and dental records are negative 
for any notation of a jeep accident or any residuals thereof.  
In October 1975, he reported nausea, joint pain, and general 
malaise.  The impression was flu syndrome.  In March 1976, he 
reported that he had injured his right thumb while playing 
football; the impression was sprain.  At his October 1978 
military discharge medical examination, his spine, upper and 
lower extremities, and musculoskeletal system were normal on 
clinical evaluation.  No psychiatric or neurologic 
abnormality was found at that time.  

In May 1985, the veteran filed a claim of service connection 
for residuals of an October 1974 jeep accident, which he 
indicated included back, neck, arm, elbow, and wrist 
injuries.  He indicated that he had been treated at sick bay 
at Camp Hansen in Okinawa following the accident.

In a June 1985 Report of Accidental Injury, the veteran 
provided details of the claimed October 1974 jeep accident.  
He indicated that on his way to report for watch status, he 
encountered a stalled vehicle and stopped to offer 
assistance.  Apparently in an attempt to move the vehicle to 
a garage or some other location, the veteran offered his car 
to the other driver to push the stalled car from behind.  The 
veteran stated that he rode in the stalled car to steer while 
the other driver drove his car, pushing the stalled car from 
behind.  Unfortunately, the veteran indicated that the 
steering wheel of the stalled car was so loose that when the 
vehicles reached approximately 25 miles per hour, the vehicle 
in which he was riding flipped to the right of a winding 
gravel road and landed upside down.  He stated that he was 
wearing his seatbelt at the time, but nonetheless sustained 
back and neck injuries.

The record reflects that the RO attempted to obtain records 
of this accident through official channels, including 
contacting the Office of the Judge Advocate General for a 
line of duty determination.  However, no records were found.  
By June 1985 determination, the RO denied the veteran's 
claims, finding that they were not shown by the evidence of 
record.  Of record is a copy of a June 1985 letter notifying 
the veteran of the adverse determination, as well as of his 
procedural and appellate rights.  However, the veteran did 
not perfect an appeal within the applicable time period; thus 
the June 1985 determination is final.

In November 1986, the veteran filed claims of service 
connection for degenerative disc disease of the spine and 
situational stress with anxiety.  By letter dated later that 
month, the RO notified the veteran that his claim of service 
connection for situational stress with anxiety had been 
denied on the basis that the evidence of record did not show 
that it was incurred in or aggravated by service.  In 
addition, the RO notified the veteran that his claim of 
service connection for a back disability had been previously 
denied and that he had not submitted new and material 
evidence to warrant reopening of the claim.  

In July 1987, the RO received a letter from the National 
Personnel Records Center (NPRC) indicating that a search of 
their records failed to identify any remarks pertaining to a 
1974 jeep accident.  The NPRC suggested that the veteran 
contact the U.S. Marine Corps for further evidence.

In February 1989, the veteran again requested service 
connection for residuals of a jeep accident, which he 
indicated included headaches and joint problems.  

By April 1989 rating decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
of the claims of service connection for multiple joint 
disorders, including the back and neck, and situational 
stress with anxiety.  In addition, the RO determined that 
service connection for headaches was not warranted as they 
had not been shown in service or at that time.  The veteran 
was notified of that decision by letter in April 1989.

The following month, he initiated an appeal of the April 1989 
determination, arguing that his current disabilities had 
their inception in service as a result of the October 1974 
jeep accident.  The RO issued a Statement of the Case in July 
1989.

Thereafter, in August 1989, the veteran's spouse submitted a 
statement to the effect that, in the time when they had been 
together, the veteran had complained of pain in his neck, as 
well as severe headaches.  In a separate letter, the 
veteran's mother indicated that "for years" the veteran had 
complained of pain in his neck and back.  

Also submitted by the veteran was a copy of a February 1989 
VA outpatient treatment record showing that he had sought 
treatment for nonspecific pain in the neck, shoulders, and 
back.  He reported that, one week previosly, he had slipped 
on the ice and fallen, landing on his buttocks.  The examiner 
noted that the veteran had reported that he was seeking 
disability compensation secondary to a motor vehicle accident 
sustained in service 10 years earlier.  X-ray examination of 
the lumbosacral spine showed no evidence of fracture or 
dislocation; X-ray examination of the cervical spine showed 
mild spurring, compatible with degenerative joint disease.  
The assessment was muscle spasm, secondary to fall, and mild 
degenerative joint disease of the cervical spine.

In support of the veteran's claim, the RO obtained private 
treatment records he had identified.  These records show that 
he sought treatment in February 1989 for emotional stress, 
headaches, and pain in his neck.  He reported that his neck 
pain had been present since he had slipped and fallen on the 
ice.  

In August 1989, the veteran requested an extension of time to 
file his appeal.  By October 20, 1989 letter, the RO advised 
the veteran that his request for an extension had been 
granted and that he had 60 days from the date of the letter 
to respond.  

By January 1990 rating decision, after consideration of the 
additional evidence obtained since the April 1989 rating 
decision, the RO continued the prior denials.  A Supplemental 
Statement of the Case was issued in February 1990.  By 
attached cover letter, the RO notified the veteran that if 
they did not hear from him in 30 days, they would close his 
record on the assumption that he did not intend to complete 
his appeal.  He was further advised that if he required 
additional time, he should contact the RO.  The veteran did 
not respond to the RO letter within the applicable time 
period.  Thus, the April 1989 rating decision is final.

In February 1997, the veteran filed his most recent claim of 
service connection for residuals of a claimed jeep accident, 
including multiple joint injuries, situational stress with 
anxiety, and headaches.  He stated that he was treated for 
his injuries in service and had experienced headaches, back 
and neck pain since that time.  In support of his claim, he 
submitted a January 1997 letter from an individual who 
apparently served with the veteran indicating that, if VA 
"needs to contact me about the accident that you were in . . 
. have them contact me."

In June 1998, the veteran testified at a hearing at the RO 
and he described the circumstances of his in-service jeep 
accident, stating that he now believed that it had occurred 
in May 1974, not October 1974.  He indicated that, following 
the accident, he was taken to sick bay where he gave a blood 
sample.  He stated that no X-ray study was undertaken, nor 
was any other treatment given.  In addition, he indicated 
that pictures of the wreckage were taken, and he was advised 
that they would be put in his file.  He testified that, 
following the accident, he experienced joint pains and 
headaches.  He stated that the first post-service treatment 
he received was in 1983 from a chiropractor.  He indicated 
that through this treatment, he learned that his condition 
was due to his in-service jeep accident.  

Thereafter, the veteran submitted November 1998 X-ray reports 
from a private chiropractor showing findings of cervical 
facet sclerosis, moderate C5/6 disc degeneration, slight 
T6/7-T9/10 degenerative spondylosis, minimal cardiac 
rotoscoliosis, moderate lumbosacral disc wedging, and slight 
increased sacral base angle.  

II.  Analysis

As set forth above, by April 1989 rating decision, the RO 
denied service connection for residuals of a jeep accident.  
Although the veteran was notified of that decision and his 
procedural and appellate rights by April 1989 letter, he did 
not timely perfect his appeal of that decision.  Thus, it is 
final.  

The veteran now seeks to reopen his claim of service 
connection for residuals of a jeep accident.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the Federal Circuit noted that not every piece of 
new evidence is "material," but that some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in April 1989.

As set forth above, this additional evidence consists of the 
January 1997 letter from an individual who served with the 
veteran, attempting to corroborate an in-service jeep 
accident, the veteran's June 1998 hearing testimony, and a 
November 1998 X-ray report from a private chiropractor.  

With respect to the January 1997 letter from the former 
serviceman and the veteran's June 1998 hearing testimony, the 
Board finds such statements are cumulative, redundant and 
reiterative of other statements previously considered by the 
RO at the time of the April 1989 rating decision.  Simply 
put, the current assertions contain essentially the same 
assertions as those considered by the RO in its prior 
decision.  

Regarding the November 1998 X-ray report, the Board notes 
that the information does not present a new factual basis on 
which to reconsider the veteran's claim.  It is relevant only 
to the state of the veteran's current pathology of the 
cervical, thoracic, and lumbar spine in 1998.  This evidence 
does not attribute the current pathology to the veteran's 
service, any incident therein (including a 1974 jeep 
accident), or any reported continuous symptomatology.  Thus, 
this evidence is not material and cannot serve to reopen the 
claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  

In that regard, the Board notes that the veteran has accused 
VA of "not believing" his reports of the in-service jeep 
accident.  The Board assures the veteran that, at this point 
in the analysis, his assertions of the in-service jeep 
accident are presumed to be credible.  However, because his 
service medical records following the reported 1974 jeep 
accident (including his military discharge medical 
examination) show no clinical finding or indication of 
chronic injury, and because the record contains no competent 
medical evidence of a nexus (or link) between his current 
disability and his reported in-service jeep accident, there 
is insufficient evidence on which to grant service connection 
for his claimed disabilities.  

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the final April 1989 
rating decision is not new and material and does not warrant 
a reopening of the veteran's claim of service connection for 
residuals of a jeep accident.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Accordingly, the April 1989 rating decision denying 
service connection for residuals of a jeep accident remains 
final, and this appeal must be denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen claims of service connection for 
residuals of a jeep accident, including multiple joint 
injuries, situational stress with anxiety, and headaches, is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

